The Honorable Johnnie Bolin State Representative 511 Ashley Road 20 Crossett, AR 71635
Dear Representative Bolin:
I am writing in response to your request for an opinion on the following matter:
  This letter is to request your opinion on the Arkansas Motor Vehicle Commission. Arkansas Code Ann. 23-112-201 requires in part that "The consumer representative and the representative of the elderly shall not be actively engaged in or retired from the businesses regulated by this chapter." However, the current commissioner appointed to be the "consumer representative" on the board not only owns an automobile advertising business, but in fact promotes and actively participates in large scale auto sales which take place on the lots of War Memorial Stadium.
  I'm concerned that this might be a violation of that section, contrary to both the intent and spirit of the requirement to have a "consumer representative."
RESPONSE
I cannot answer your question because it raises a question of fact which this office is neither authorized nor equipped to answer.
At issue in your question is whether ownership of an "automobile advertising business" and participation in "large scale auto sales" is sufficient to be considered "actively engaged in or retired from the businesses regulated by this chapter" under A.C.A. § 23-112-201(b)(3) (Repl. 1999), which would preclude an individual's appointment as a "consumer representative" to the Arkansas Motor Vehicle Commission.
The consumer representative to the Arkansas Motor vehicle commission "shall not be actively engaged in or retired from the businesses regulated by this chapter." A.C.A. § 23-112-201(b)(3) (Repl. 1999). The businesses regulated by the Arkansas Motor Vehicle Commission Act include "motor vehicle manufacturers, factory branches and divisions, distributors, distributor branches and divisions, distributor representatives, new motor vehicle dealers, and salesmen doing business in Arkansas." A.C.A. § 23-112-102(b) (Repl. 1999).
To determine whether the activities you have presented violate what you refer to as the "intent and spirit" of the Motor Vehicle Commission Act, it would be necessary to make a factual determination as to the nature and extent of the commissioner's business activities. This office is neither equipped nor authorized to undertake fact-finding. Because an answer to your question necessarily requires findings of fact that this office is neither authorized nor equipped to undertake, I must, therefore, decline to offer any further opinion on this matter. I regret that I could not be of further assistance.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB: JMD/cyh